D. Franklin Arey, III, Judge, dissenting. I respectfully dissent from the majority’s affirmance of the Commission’s decision. Because we cannot determine the facts upon which the Commission relied in reaching its conclusion, we should reverse and remand this case for the Commission to make specific findings of fact. The Commission affirmed and adopted the ALJ’s opinion. The opinion consists of an accurate recitation of the testimony, followed by numbered conclusions. These conclusions are followed by a section headed “Discussion.” The first two paragraphs of the Discussion section are abstracted as follows: Rather than conduct a further analysis of the record in this cause, suffice it to say it would require speculation and conjecture to attribute the Claimant’s back problems with a specific incident identifiable in time and place of occurrence as alleged. After reviewing the evidence in this case impartially, without giving the benefit of the doubt to either party, I find that Claimant has simply failed to prove a compensable injury within the meaning of our Workers’ Compensation Laws. When the Commission denies compensation, it is required to make findings of fact sufficient to justify that denial. Lowe v. Car Care Marketing, 53 Ark. App. 100, 919 S.W.2d 520 (1996). A satisfactory, sufficient finding of fact must contain all of the specific facts relevant to the contested issue or issues so the reviewing court may determine whether the Commission has resolved these issues in conformity with the law. Shelton v. Freeland Pulpwood, 53 Ark. App. 16, 918 S.W.2d 206 (1996). A finding of fact sufficient to permit meaningful review is a simple, straight-forward statement of what happened. Id. Neither a statement that a witness, or witnesses, testified thus and so, nor language that is merely con-clusory and does not detail or analyze the facts upon which it is based, will suffice. Lowe, supra. Our supreme court provided this example of what might constitute an insufficient finding of fact: We think that appellant might have been in position to complain had the commission merely stated its conclusion that appellant had failed to meet her burden of proof or that the evidence was insufficient to show that [appellant’s decedent] had suffered an accidental injury arising out of and in the course of his employment. Clark v. Peabody Testing Serv., 265 Ark. 489, 507, 579 S.W.2d 360, 369 (1979). In this instance, we are presented with a summary of the testimony and certain conclusions. Unfortunately, we do not have those findings of fact upon which the Commission relied in support of its decision. Maybe “it would require speculation and conjecture to attribute the [appellant’s] back problems with a specific incident . . . .” But, what finding of fact supports that conclusion? Was the appellant not credible? If so, the opinion should have stated as much. See Lowe, supra. Can one element of the definition of compensable injury only be supplied by “speculation and conjecture,” or did appellant altogether fail to meet the definition of compensable injury contained in Ark. Code Ann. §11-9-102 (5) (A) (i)? There are no findings of fact to supply the answers to these questions. Likewise, the second quoted paragraph of the Discussion section does not constitute a finding of fact. It is in the nature of a conclusion, which does not allow us to make a meaningful review of the case. See Lowe, supra; Wright v. American Transp., 18 Ark. App. 18, 22, 709 S.W.2d 107, 110 (1986). When the Commission fails to make specific findings upon which it relies to support its decision, reversal and remand of the case is appropriate. Hardin v. Southern Compress Co., 34 Ark. App. 208, 810 S.W.2d 501 (1991). Because I believe this would be the appropriate disposition of this case on appeal, I respectfully dissent. Pittman and Meads, JJ., join in this dissent.